Title: From Thomas Jefferson to James Oldham, 16 April 1823
From: Jefferson, Thomas
To: Oldham, James

Dr Sir Mo Apr. 16. 23.I have duly recieved your letter of the 15th specifying the charges you propose agt mr Brockenbroh. I can do no more at present than to furnish him with a copy of it. on my return from Bedford  measures shall be taken for recieving the evidence which shall be  adduced on both sides. it can only be however such as will voluntarily offer at your respective requests as the visitors having no judiciary authority can issue no compulsory process for witnesses. in the mean time it is proper that you should name to me the individuals alluded to in your 2d 3d & 4th charges, without which they  do not sufficiently specify the particular cases for which mr Br. is to prepare his evidence. accept the assurance of my esteem & respect.